

117 S1336 IS: Protecting the Rights Of Towns against federal Enforcement contrary to Constitutional Tenets for Immigration Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1336IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Booker (for himself, Mr. Schatz, Mr. Merkley, Mr. Sanders, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo discontinue a Federal program that authorizes State and local law enforcement officers to investigate, apprehend, and detain aliens in accordance with a written agreement with the Director of U.S. Immigration and Customs Enforcement and to clarify that immigration enforcement is solely a function of the Federal Government.1.Short titleThis Act may be cited as the Protecting the Rights Of Towns against federal Enforcement contrary to Constitutional Tenets for Immigration Act or the PROTECT Immigration Act.2.Rescission of State and local immigration enforcement authoritySection 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended to read as follows:(g)Except as provided in sections 103(a)(10) and 274(c) of this Act and in section 439 of the Antiterrorism and Effective Death Penalty Act of 1996 (8 U.S.C. 1252c), the authority to inquire about or verify immigration or citizenship status and to investigate, apprehend, arrest, or detain an individual for a violation of this Act or any regulation authorized by this Act—(1)is restricted to immigration officers and authorized employees of the Department of Homeland Security; and (2)is subject to limits set forth in other provisions of law..